Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Request for Continued Examination
	A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 02/22/2022 has been entered.  An action on the RCE follows.

Examiner’s Comment
1.	The Amendment to the claims and the corresponding remarks were sufficient to overcome the prior rejection.

Election/Restrictions
2.	Claims 1-2, 4, 6-8, 10, 12-14, 16 and 18-19 are allowable. Claims 3, 5, 9, 11, 15 and 17 are, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions species, as set forth in the Office action mailed on 12/09/2020, is hereby withdrawn and claims 3, 5, 9, 11, 15 and 17 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

	Allowable Subject Matter
3.	Claims 1-19 are allowed.

4.	The following is an examiner's statement of reasons for allowance: 
Applicant’s claims 1-19 are allowable over the references of record because none of these references disclose or can be combined to yield the claimed back-bias network configured to be coupled to a stack of series-coupled MOSFETs comprising a plurality of groups of more than one substrate contact, and each substrate contact includes a conductive structure extending from a superstructure of the integrated circuit through an active layer and an insulating buried oxide layer of the integrated circuit to or near to the substrate, and a resistive ladder formed within the superstructure of the integrated circuit, in combination with the remaining claimed limitations of claim 1;  the claimed back-bias network configured to be coupled to a stack of series-coupled MOSFETs comprising a plurality of groups of substrate contacts, and each substrate contact includes a conductive structure extending from a superstructure of the integrated circuit through an active layer and an insulating buried oxide layer of the integrated circuit to or near to the .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Dickey et al. (US 2012/0313173), Lam et al. (US 2012/0007654) and Ivanov et al. (PN 7,772,648) the formation of a plurality of series-coupled MOSFETs .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG K VU whose telephone number is (571)272-1666.  The examiner can normally be reached on Monday - Friday: 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FERNANDO L TOLEDO can be reached on (571) 272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


							/HUNG K VU/                                                                                    Primary Examiner, Art Unit 2897